264 F.2d 269
STERCHI BROS. STORES, INC., Appellant,v.Johnny Sherrel WALKER, Appellee.
No. 13371.
United States Court of Appeals Sixth Circuit.
Feb. 12, 1959.

Fowler, Rowntree & Fowler, Knoxville, Tenn., for appellant.
Hodges & Doughty, Knoxville, Tenn., for appellee.
Before MARTIN, Circuit Judge, and FREEMAN and KENT, District Judges.
PER CURIAM.


1
In this case, the United States District Court entered judgment in favor of the employee-appellee against the employer-appellant for 200 weeks' compensation, hospital and medical bills, in compliance with the Workmen's Compensation Law of Tennessee.


2
There was substantial evidence to support the judgment, which was not clearly erroneous.  Accordingly, the judgment of the district court is affirmed upon the basis of the findings of fact and conclusions of law contained in the final judgment entered by District Judge Taylor.